Citation Nr: 0122251	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-01 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran filed a timely appeal from a December 
1997 rating decision denying service connection for bilateral 
hearing loss, tinnitus, tendonitis of the elbows, residuals 
of a left knee injury, and claimed chronic residuals of 
exposure to fuels, halon, asbestos, and choking in the 
altitude chambers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active air service from June 1985 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for the following claimed chronic 
disabilities: bilateral hearing loss, tinnitus, tendonitis of 
the elbows, residuals of a left knee injury, and residuals of 
exposure to fuels, halon, asbestos, and choking in the 
altitude chambers.


REMAND

The veteran filed his claim in May 1997.  By December 16, 
1997 rating decision, the RO denied service connection for 
the above-listed disabilities.  In January 1998, his notice 
of disagreement was received at the RO; thereafter, following 
additional efforts to develop evidence in the case, on 
December 9, 1999, the RO issued a "Statement of the Case" 
and furnished him a copy of same.  The veteran's substantive 
appeal was then received on March 29, 2000.  Neither the 
veteran nor his representative appears to have requested an 
extension of time in advance of the expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.303 (2001).  

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 
20.200 (2001).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  38 C.F.R. § 20.201 (2001).  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202 (1991).  A substantive appeal must be filed 
within 60 days of the date that the RO mails the statement of 
the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2001).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  38 C.F.R. § 20.305 
(2001).

Pursuant to the foregoing, therefore, it appears that the 
veteran's substantive appeal may be untimely under the 
applicable regulations.  This threshold, procedural matter 
must first be decided by the RO prior to any actual 
adjudication of the merits of this case.  Unless the veteran 
is given adequate notice of the need to submit evidence or 
argument on the question of timeliness of his substantive 
appeal, and to address that matter at a hearing, appellate 
action on point would be prejudicial and in contravention of 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

To ensure that the veteran has the opportunity to respond 
regarding the issue of timeliness, the case is hereby 
remanded for the following action:

The RO should review this case and 
address the matter of timeliness of the 
substantive appeal as to the veteran's 
claimed disabilities, as set forth above.  

When the foregoing has been completed, if the benefits sought 
are not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and they 
should be allowed a reasonable opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


